Citation Nr: 0900716	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-38 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a back condition, and 
if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946, during World War II.  There is also evidence that the 
veteran served in various periods of active duty training 
(ACDUTRA) with the Naval Reserves from March 1968 to April 
1977, and served with the California Army National Guard from 
May 1977 to July 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2002 and September 2003 rating decisions 
of the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, Regional Office (RO), which inter alia denied 
service connection for a back condition and hypertension.  
The veteran disagreed with such decisions.

Review of the record reveals that the veteran did not file 
his Substantive Appeal within 60 days from the date that the 
agency of original jurisdiction (AOJ) mailed the Statement of 
the Case (SOC) to him or within the remainder of the 1-year 
period from the date of the mailing of the rating decision.  
See 38 C.F.R. § 20.302(b)(1) (2008).  However, VA regulations 
have created an exception to this requirement where 
additional evidence is submitted within 1-year of the date of 
mailing of the rating decision and such evidence requires a 
Supplemental Statement of the Case (SSOC) as provided by 
38 C.F.R. § 19.31; thus, extending the time period to submit 
a substantive appeal to 60 days after the SSOC is mailed to 
the veteran.  See 38 C.F.R. § 20.302(b)(2) (2008).  Here, the 
veteran submitted such evidence, and the RO mailed a SSOC to 
him on June 2005.  In a "Statement in Support of Claim" 
form, signed by the veteran and received by the RO in July 
2005, the veteran indicated that he received and read the 
June 2005 SSOC and requested that his case be forwarded to 
the Board.  The Board construes the July 2005 correspondence 
liberally as it shows intent by the veteran to appeal the 
issues of service connection for a back condition and 
hypertension as laid out in the SSOC.  Consequently, the 
veteran's July 2005 correspondence constitutes a substantive 
appeal.  See 38 C.F.R. § 20.202 (2008).  Therefore, the 
veteran's appeal is deemed timely.  See 38 C.F.R. § 
20.302(b)(2) (2008). 

The veteran also appealed the issue of service connection for 
post-traumatic stress disorder (PTSD), denied in the 
September 2003 rating decision.  However, service connection 
was granted and a 30 percent evaluation was assigned by the 
RO in an August 2005 rating decision.  The veteran took no 
further action to initiate and perfect appellate review.            

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the 
veteran's claim of service connection for a back condition; 
the veteran was provided notice of the decision and of his 
appellate rights.  

2.  The veteran did not appeal the March 2002 rating 
decision, and such decision became final.  

3.  The evidence received since the RO's March 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's service connection claim for a 
back condition.

4.  The veteran's service medical records (SMRs) are negative 
for complaints, treatment, and diagnoses of a back condition; 
arthritis of the spine was not exhibited within the first 
post-service year; and there is no objective evidence 
relating a back condition to his active service or any 
incident therein.   

5.  The veteran's SMRs are negative for complaints, 
treatment, and diagnoses of hypertension; hypertension was 
not exhibited within the first post-service year; and there 
is no objective evidence relating hypertension to his active 
service or any incident therein.   

CONCLUSION OF LAW

1.  The RO's unappealled March 2002 decision that denied 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2001) (current version 2008).

2.  Evidence received since the RO's March 2002 rating 
decision is new and material; the claim of entitlement to 
service connection for a back condition is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).  

3.   A back condition was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).
  
4.  Hypertension was not incurred in or aggravated by 
service, and hypertension may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Application to Reopen Back Condition Claim

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the veteran's new and material evidence claim for a back 
condition, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

B.  Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran initially filed a service connection claim for a 
back condition in December 2001.  In a March 2002 rating 
decision, the RO, in pertinent part, denied service 
connection for a back condition on the basis that there was 
no evidence that the condition was incurred in or aggravated 
by service.  Because the veteran did not submit a Notice of 
Disagreement to initiate appellate review and submit a 
Substantive Appeal to perfect an appeal of the RO's March 
2002 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2001) (current version 2008).  

The evidence of record when the RO decided the claim in March 
2002 included the veteran's SMRs from February 1946 to August 
1968; private medical records from J.E.B. Family Practice in 
Alexandria, Louisiana; and statements submitted by or on 
behalf of the veteran.      

In April 2003, the veteran sought to reopen his service 
connection claim for a back condition.  See April 2003 
"Statement in Support of Claim," VA Form 21-4138.  

Evidence associated with the claims folder since the prior 
final March 2002 rating decision includes the veteran's SMRs 
from April 1944 to February 1946; the veteran's service 
personnel records from April 1944 to April 1977; statements 
and written argument submitted by or on behalf of the 
veteran; VA medical records from the VAMC in Shreveport, 
Louisiana; private medical records from the Green Clinic in 
Ruston, Louisiana; SMRs and service personnel records from 
the California Army National Guard; and an Informal Hearing 
Report from the RO. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for a 
back condition.  In this regard, the claims folder contains a 
July 2003 statement from the veteran that he suffered a back 
injury in the California National Guard during a two-week 
training course.  See July 2003 "Statement in Support of 
Claim," VA Form 21-4138.  Presuming the veteran's July 2003 
statement credible for the purpose of reopening the service 
connection for a back condition claim, the Board finds that 
such evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. 3.156(a).  
The veteran's July 2003 statement is material in that it 
shows that his back condition may have been incurred during 
service, and therefore raises a reasonable possibility of 
establishing the claim.  See id.  As such, the Board finds 
that the July 2003 statement is considered new and material 
for the purpose of reopening the service connection claim for 
a back condition, and such claim is therefore reopened.   

II.  Merits of the Service Connection Claims

A.  Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by January 2002, June 
2003, and January 2004 letters.  These letters fully 
addressed all three notice elements; informed the veteran of 
what evidence was required to substantiate his service 
connection claim, and of the veteran's and VA's respective 
duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2007 attachment to a rating decision notice 
letter, the RO also advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains SMRs, service personnel records, VA and private 
medical records, SMRs and personnel records from the 
California National Guard, statements of the veteran and his 
representative, and an informal hearing report from the RO.  
The veteran requested a local hearing before the Board in New 
Orleans, Louisiana; however, he failed to appear at the 
hearing on January 2008, and has offered no explanation as to 
his failure to attend.  Thus, the Board considers his hearing 
request withdrawn.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, the veteran indicated in a June 2005 
"Statement in Support of Claim" form that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

B.  Legal Criteria for Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis and hypertension, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

C.  Back Condition Claim

The veteran is seeking service connection for a back 
condition, which he maintains is related to his active 
service.  In his initial claim, the veteran contended that a 
back condition was incurred in active service in 1945.  See 
December 2001 "Veteran's Application for Compensation and/or 
Pension," VA Form 21-526.  In a later statement, the veteran 
claimed that he injured his back during a two-week training 
course with the California National Guard.  See July 2003 
"Statement in Support of Claim," VA Form 21-4138.  Further, 
the veteran contends that his active military service 
directly caused or materially contributed to his back 
condition.  See December 2008 Written Brief from the American 
Legion.  His DD-214 shows that his military occupational 
specialty in the Navy was a gunner's mate third class.  His 
service personnel records from the California National Guard 
indicate that his military occupational specialty was unit 
supply.  However, beyond the veteran's statements, there is 
no evidence that he suffered any injury to his back during 
his active service in the Navy, and there is no objective 
evidence that he suffered an injury to his back while in the 
California National Guard.   

On review of the record, the Board finds that service 
connection for a back condition is not warranted.  The 
veteran has a current back disability to meet the threshold 
requirement for service connection.  See Brammer, 3 Vet. App. 
at 225.  In this regard, he was diagnosed with spinal 
stenosis at L4-L5, mild spondylolisthesis, and marked 
degenerative changes of the lumbar spine.  See October 2001 
X-ray Examination Report, J.E.B. Family Practice; December 
2001 MRI Examination Report, J.E.B. Family Practice.  
Although the veteran has been diagnosed with a current back 
condition, there is no true indication that his disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  As noted, there is no evidence to 
substantiate the veteran's claim that he injured his back 
during a two-week training course with the California 
National Guard and no evidence to substantiate the veteran's 
claim that he injured his back in 1945.  In this regard, the 
record contains no complaints, treatment, or diagnoses of a 
back condition during his active military service.  

There is also no evidence of arthritis of the spine within 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).  In fact, the first indication of a back condition is 
reflected in the October 2001 X-ray Examination Report from 
J.E.B. Family Practice, dated approximately twenty-four years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no evidence of a nexus between the 
veteran's back condition and his service.  In sum, the Board 
finds the only evidence relating the veteran's back condition 
to service is the veteran's own statements.  The Board notes 
that the veteran is competent to describe his back condition 
symptomatology.  See Layno, 6 Vet. App. at 469.  However,  
the veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See, e.g., Routen, 
10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.
 
For the reasons discussed above, the Board concludes that a 
back condition was not incurred in or aggravated by service, 
and arthritis of the spine may not be presumed to have been 
incurred therein.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.          

D.  Hypertension Claim

The veteran is also seeking service connection for 
hypertension, which he maintains is related to his active 
service.  The veteran claims that he was told he had high 
blood pressure (hypertension) during a two-week training 
course with the California National Guard in 1978.  See July 
2003 "Statement in Support of Claim," VA Form 21-4138.  VA 
requested SMRs and service personnel records, to include all 
physical examinations, all service medical treatment records, 
any line of duty determinations which may have been made 
because of any injury, and verification of all periods of 
service, from the California National Guard in a January 2006 
correspondence.  VA also gave the veteran an opportunity to 
submit such records in a January 2006 notice letter.  The 
veteran's California National Guard service personnel and 
medical records were associated with the claims file, but 
contain no evidence of complaints, treatment, or diagnoses of 
hypertension. 

Further, the veteran contends that his active military 
service directly caused or materially contributed to his 
hypertension.  See December 2008 Written Brief from the 
American Legion.  As noted, the veteran's military 
occupational specialty in the Navy was a gunner's mate third 
class, and unit supply in the California National Guard.  
However, beyond the veteran's statements, there is no 
evidence that he suffered any injury during his active 
service in the Navy or his service with the California 
National Guard that relates to his hypertension.  

On review of the record, the Board finds that service 
connection for hypertension is not warranted.  The medical 
evidence of record indicates that the veteran is currently 
diagnosed with hypertension as early as April 2004, meeting 
the threshold requirement for service connection.  See 
Brammer, 3 Vet. App. at 225.  See also April 2004 Medical 
Examination Report, Green Clinic.  Although the veteran has 
been diagnosed with hypertension, there is no true indication 
that his disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this regard, the 
record contains no complaints, treatment, or diagnoses of 
hypertension during his active military service.
  
There is also no evidence of hypertension within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
fact, the first indication of hypertension is reflected in 
the April 2004 Medical Examination Report from the Green 
Clinic, dated approximately twenty-seven years post-service.  
As noted, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no evidence of a nexus between the 
veteran's hypertension and his service.  In sum, the Board 
finds the only evidence relating the veteran's hypertension 
to service is the veteran's own statements.  The Board notes 
that the veteran is competent to describe high blood pressure 
symptomatology.  See Layno, 6 Vet. App. at 469.  However,  
the veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See, e.g., Routen, 
10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.
 
For the reasons discussed above, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been 


incurred therein.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.          


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back condition has been received; to 
this extent, the appeal is granted.

Service connection for a back condition is denied.  

Service connection for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


